DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A method, executed in a processor of a server computing device, for mobile device indoor navigation and positioning, the method comprising: training a neural network comprising, determining, in the processor, at a plurality of locations, a set of magnetic input parameters in accordance with a magnetic infrastructure profile of at least a portion of an indoor area, the processor implementing an input layer of a neural network, the set of magnetic input parameters providing a magnetic feature input to the input layer of the neural network, wherein the magnetic infrastructure profile is based on potential magnetic field interference sources in the indoor area; receiving, from a mobile device positioned at a first location, a set of measured magnetic parameters at respective ones of the plurality of locations; computing, at an output layer of the neural network implemented by the processor, an error matrix based on comparing an initial matrix of weights associated with the at least a first neural network layer representing the magnetic feature input to a magnetic feature output in accordance with the magnetic measured parameters of the mobile device; and recursively adjusting the initial weights matrix by backpropagation to diminish the error matrix until the generated magnetic feature output matches the magnetic measured parameters; generating a magnetic fingerprint map in the indoor area based on trained neural network; and localizing the mobile device in the indoor area based on the magnetic fingerprint map.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 11, A server computing system for mobile device indoor navigation and position, the server computing system comprising: a processor; and a memory including instructions executable in the processor to: train a neural network comprising, determine, in the processor, at a plurality of locations, a set of magnetic input parameters in accordance with a magnetic infrastructure profile of at least a portion of an indoor area, the processor implementing an input layer of a neural network, the set of magnetic input parameters providing a magnetic feature input to the input layer of the neural network, wherein the magnetic infrastructure profile is based on potential magnetic field interference sources in the indoor area; receive, from a mobile device positioned at the first location, a set of measured magnetic parameters at respective ones of the plurality of locations; compute, at an output layer of the neural network implemented by the processor, an error matrix based on comparing an initial matrix of weights associated with the at least a first neural network layer representing the magnetic feature input to a magnetic feature output in accordance with the magnetic measured parameters of the mobile device; and recursively adjust the initial weights matrix by backpropagation to diminish the error matrix until the generated magnetic feature output matches the magnetic measured parameters, generate a magnetic fingerprint map in the indoor area based on trained neural network; and localize the mobile device in the indoor area based on the magnetic fingerprint map.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666